Exhibit 10.1

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (“Agreement”) is made as of
February 11, 2010, by, between and among Plaintiff Morgan Stanley, its
affiliates, predecessors or successors in interest, and Defendant Discover
Financial Services (“Discover”), its affiliates, predecessors or successors in
interest. Morgan Stanley and Discover are collectively referred to herein as the
“Parties” and each, individually, as a “Party.”

RECITALS

WHEREAS, in June 2007, Morgan Stanley and Discover entered into an agreement
related to the division of proceeds from, and control over, an antitrust suit
that Discover had pending against Visa and MasterCard that was captioned:
Discover Financial Services, et al. v. Visa U.S.A., Inc. et al.,
No. 04-CV-7844-BSJ-DFE (S.D.N.Y. filed Oct. 4, 2004) (the “Antitrust Suit”);

WHEREAS, the terms of that agreement are set forth in Section 2.03 and Schedule
2 to the Separation and Distribution Agreement dated as of June 29, 2007 by and
between Morgan Stanley and Discover (the “Special Dividend”);

WHEREAS, on October 20, 2008, Morgan Stanley commenced an action, captioned
Morgan Stanley v. Discover Financial Services, Index No. 08/603017, in the
Commercial Division of the Supreme Court of the State of New York, County of New
York (the “Action”), and filed a Complaint seeking a declaratory judgment that,
among other things, Morgan Stanley did not breach Schedule 2 to the Separation
and Distribution Agreement dated as of June 29, 2007 by and between Morgan
Stanley and Discover and did not tortiously interfere with Discover’s
prospective business relations related to the Antitrust Suit (the “Complaint”);



--------------------------------------------------------------------------------

WHEREAS, on November 17, 2008, Discover filed an Answer in the Action denying
the allegations of the Complaint and stating Counterclaims alleging, among other
things, that Morgan Stanley was in breach of Schedule 2 to the Separation and
Distribution Agreement dated as of June 29, 2007 by and between Morgan Stanley
and Discover and that Morgan Stanley tortiously interfered with Discover’s
prospective business relations related to the Antitrust Suit (the “Answer and
Counterclaims”);

WHEREAS, on December 8, 2008, Morgan Stanley filed an Answer in the Action
denying the allegations of the Answer and Counterclaims;

WHEREAS, on February 9, 2009, Morgan Stanley filed an Amended Complaint in the
Action to include a claim that Discover was in breach of the Special Dividend
(the “Amended Complaint”);

WHEREAS, in an Order dated March 6, 2009, which was entered in the New York
County Clerk’s Office on March 11, 2009, the Court granted Morgan Stanley’s
Motion for an Order of Attachment (“Attachment Order”);

WHEREAS, with respect to the Attachment Order, Discover filed a notice of appeal
and pre-argument statement on April 7, 2009 and perfected its appeal by filing
its brief, note of issue and the record on December 30, 2009 (the “Attachment
Appeal”);

WHEREAS, on June 9, 2009, Discover filed an Amended Answer and Counterclaims in
the Action denying the allegations of the Amended Complaint and restating
Discover’s Counterclaims (the “Amended Answer and Counterclaims”);

WHEREAS, on January 4, 2010, the Court issued a decision granting Morgan
Stanley’s Motion for Partial Summary Judgment (“Partial Summary Judgment
Decision”), and an Order and Judgment was entered thereon on February 9, 2010
(the “February 9, 2010 Order and Judgment”);

 

2



--------------------------------------------------------------------------------

WHEREAS, on February 2, 2010, Morgan Stanley served Discover with an Order to
Show Cause related to the expert report of Bradford Cornell (the “Motion to
Strike”);

WHEREAS, the Parties expressly deny all allegations of wrongdoing directed at
them in connection with the Action, including, but not limited to, any and all
claims or counterclaims stated in or related to the Amended Complaint, the
Amended Answer and Counterclaims, the Attachment Appeal and the Motion to
Strike, and the settlement provided for herein is not and shall not in any way
be construed or deemed to be evidence or an admission or a concession of any
fault, liability, fact or amount of damages, or any other matter whatsoever on
the part of either Party; and

WHEREAS, the Parties, in contemplation of the costs of litigation and the merits
of their respective cases, desire to avoid further expense of litigation of
their disputes and have, between themselves, negotiated a complete resolution of
any and all disputes, claims or potential claims between them arising out of or
relating to the Special Dividend and/or the Antitrust Suit and the subject
matter of the Amended Complaint and Amended Answer and Counterclaims, and
intend, by the terms of this Agreement, to memorialize the resolution of all
disputes, claims or potential claims between the Parties arising out of or
relating to the Special Dividend and/or the Antitrust Suit and the subject
matter of the Amended Complaint and Amended Answer and Counterclaims.

NOW, THEREFORE, in consideration of the recitals stated above, the agreements,
promises and warranties set forth below and other good and valuable
consideration, receipt of which is hereby acknowledged, the Parties agree as
follows:

1. Incorporation of Recitals. The above Recitals are hereby incorporated into
and made a part of this Agreement.

 

3



--------------------------------------------------------------------------------

2. Mutual Releases. In exchange for and in consideration of the promises,
covenants and agreements set forth herein, and by their signatures to this
Agreement, Morgan Stanley, on the one hand, and Discover, on the other hand,
each hereby forever releases and discharges the other Party, and each of their
subsidiaries, affiliates, divisions, directors, officers, employees, managers,
agents, representatives, independent contractors, consultants, attorneys,
accountants, trustees, predecessors, successors and assigns, of and from any and
all claims, causes of action, damages, losses, debts, obligations, agreements,
liabilities, attorney’s fees, costs and expenses, whether asserted or unasserted
or that could have been asserted, known or unknown, suspected or unsuspected,
fixed or contingent, and whether arising under state law, federal law, common
law or otherwise, which arise directly or indirectly out of any facts, events,
or transactions that occurred from the beginning of time through the effective
date of this Agreement that relate in any way to the Special Dividend, the
Antitrust Suit or the subject matter of the Amended Complaint and Amended Answer
and Counterclaims, including, but not limited to, any and all claims or
counterclaims stated in or related to the Amended Complaint, the Amended Answer
and Counterclaims, the Attachment Appeal and the Motion to Strike, provided,
however, that no release is given hereby to any claims or disputes arising out
of or in connection with this Agreement.

3. Discontinuance with Prejudice. Simultaneously with the execution of this
Agreement, and in consideration for the terms and conditions set forth in this
Agreement, the Parties agree to enter into and file with the Court a Stipulation
of Discontinuance with Prejudice, attached hereto as Exhibit A, and a
Stipulation Withdrawing Appeal, attached hereto as Exhibit

 

4



--------------------------------------------------------------------------------

B, by and through their respective counsel, to discontinue all claims,
counterclaims, and appeals related to the Action with prejudice, including, but
not limited to, all claims stated in or related to the Amended Complaint, the
Amended Answer and Counterclaims, the Attachment Appeal and the Motion to
Strike. The Parties shall execute and cause to be filed the Stipulation of
Discontinuance with Prejudice and the Stipulation Withdrawing Appeal within five
business days of the Effective Date of this Agreement.

4. Notice of Settlement. Simultaneously with the execution of this Agreement,
and in consideration for the terms and conditions set forth in this Agreement,
the Parties agree to execute and file with the Court a Notice of Settlement of
Action pursuant to CPLR 2104, attached here to as Exhibit C. The Parties shall
execute and cause to be filed the Notice of Settlement of Action within five
business days of the Effective Date of this Agreement.

5. Satisfaction of Judgment. Within five business days of the Effective Date of
this Agreement, Morgan Stanley will file a Satisfaction of Judgment in the New
York County Clerk’s Office that will indicate that Discover has fully satisfied
the February 9, 2010 Order and Judgment and that there are no outstanding
judgment enforcement proceedings thereon.

6. Covenant. The Parties covenant and agree that they will not commence any
action or suit or claim or prosecute any pending action or suit or claim, in law
or in equity, against the other Party to this Agreement on account of any action
or cause of action which now exists or which may hereafter accrue in the Party’s
favor which is released hereunder. In addition to any other liability which
shall accrue upon the breach of this covenant, the Party adjudicated to be in
breach of this covenant shall be liable to pay all reasonable attorney’s fees
and costs incurred by the other Party in the defense of such action, suit, or
claim.

 

5



--------------------------------------------------------------------------------

7. No Assignment of Claims. The Parties hereby represent and warrant to each
other that they have not assigned, sold or transferred any of the claims or
rights that are being released under this Agreement.

8. Choice of Law and Venue. This Agreement and all claims and disputes arising
out of or in connection with this Agreement, shall be governed by and construed
in accordance with the laws of the State of New York, without regard to choice
of law principles. Any Party bringing a legal action or proceeding against any
other Party arising out of or in connection with this Agreement shall bring the
legal action or proceeding (i) in the United States District Court for the
Southern District of New York; or (ii) in the Supreme Court of the State of New
York, New York County, if there is no federal subject matter jurisdiction.

9. Waiver of Jury Trial. The Parties hereto hereby irrevocably waive any and all
right to trial by jury in any legal proceeding arising out of or related to this
Agreement.

10. No Admission of Liability. This Agreement and all negotiations, statements,
and proceedings in connection herewith (i) shall not constitute or in any manner
be or be deemed to be evidence of an admission or concession of any liability,
fault, or wrongdoing which is hereby expressly denied and disclaimed by each
Party and (ii) shall not be offered or received in evidence in any action or
proceeding in any court or tribunal, or used in any way as an admission,
concession, or evidence of any liability, fault, or wrongdoing of any nature on
the part of either Party in any proceeding, except that this Agreement may be
offered in evidence in a proceeding where enforcement of this Agreement is
sought.

11. Destruction of Discovery Material. The Parties agree that within fifteen
days of the Effective Date of this Agreement, all documents produced in the
course of discovery in the Action by the other Party, or third-parties Visa and
MasterCard, and all reproductions thereof, shall be destroyed and each Party
shall certify in writing to counsel for the other Party that such

 

6



--------------------------------------------------------------------------------

destruction has taken place. Notwithstanding the foregoing, in no event shall
the Parties be required to destroy attorney work product or attorney-client
communications, and counsel of record for the Parties may retain one copy of the
pleadings, motion papers, written discovery responses, deposition transcripts
and exhibits and correspondence between the Parties’ counsel.

12. Entire Agreement. This is the entire and only agreement of the Parties
concerning the subject matter hereof. This Agreement supersedes and replaces any
and all prior or contemporaneous verbal or written agreements between the
Parties, except as otherwise provided herein. The Parties acknowledge that this
Agreement is not being executed in reliance on any verbal or written agreement,
promise or representation not contained herein.

13. No Oral Modifications. This Agreement may not be modified or amended orally.
This Agreement only may be modified or amended by a writing signed by a duly
authorized representative of each Party to be charged.

14. Construction. This Agreement constitutes a fully negotiated agreement among
commercially sophisticated parties and therefore shall not be construed or
interpreted for or against either Party, and any rule or maxim of construction
to such effect shall not apply to this Agreement.

15. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the Parties and their respective agents, officers, directors, trustees,
attorneys, representatives, insurers, assigns, subsidiaries, parent companies,
and predecessors or successors in interest.

16. Authority. The Parties executing this Agreement expressly warrant and
represent, respectively, that: (a) they are corporations or corporate entities
in good standing in their respective places of domicile; (b) the execution of
this Agreement is fully authorized by each of the Parties on their own behalf
and on behalf of all persons acting by, through or under any of

 

7



--------------------------------------------------------------------------------

them; (c) the Person executing this Agreement has the necessary and appropriate
authority to do so; and (d) there are no pending agreements, transactions or
negotiations to which any of them is a party that would render this Agreement or
any part thereof void, voidable, or unenforceable.

17. Headings. The headings utilized in this Agreement are designed for the sole
purpose of facilitating ready reference to the subject matter of this Agreement.
Said headings shall be disregarded when resolving any dispute concerning the
meaning or interpretation of any language contained in this Agreement.

18. Effective Date. The Effective Date of this Agreement shall be the date upon
which this Agreement is last signed by either Party.

19. Confidentiality. The Parties to this Agreement hereby agree and covenant
that they shall forever keep confidential and refrain from disclosing to anyone
or any entity the terms of this Agreement and/or the negotiations that led to
the execution of this Agreement. This provision shall not prohibit
(a) disclosure of the fact that the Parties settled the Action as to anyone, or
(b) disclosure of the terms of this Agreement in such cases where reasonably
necessary and on a completely confidential basis, to their own officers,
directors, insurers and their reinsurers and/or retrocessionairres, accountants,
auditors, lenders, tax advisors, attorneys, and taxing authorities (but only to
the extent necessary to comply with law). The Parties further agree that, in the
event that either is compelled, by a valid subpoena, court order, or order of
other governmental agencies, to disclose the terms of this Agreement and/or the
negotiations that led to the execution of this Agreement, such party shall give
written notice to the other Party to this Agreement at least ten (10) business
days prior to such compelled disclosure, or if such notice is not practical
under the circumstances, the soonest notice reasonably practicable, to enable
the other Party to apply for a protective order, or other appropriate relief, to
keep such

 

8



--------------------------------------------------------------------------------

information confidential, and that upon compliance with this notice provision,
said compelled disclosure shall not be a breach of this Agreement.
Notwithstanding anything in this Agreement to the contrary and the other
requirements of paragraph 19, each of the Parties may file this Agreement as an
exhibit to, and may describe the terms of this Agreement in, any of such Party’s
filings with the Securities and Exchange Commission and may otherwise disclose
this Agreement and the terms hereof as required by applicable law as they deem
appropriate and without prior notice to the other Party. The Parties acknowledge
and agree that the obligations set forth in this paragraph survive this
Agreement.

20. Severability. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, invalid or unenforceable, the remaining
provisions shall remain in full force and effect if the essential terms and
conditions of this Agreement for each party remain valid, binding, and
enforceable.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party by his or its duly authorized representative has
executed this Agreement on the date shown below:

 

Morgan Stanley     Discover Financial Services By:  

/S/ ERIC F. GROSSMAN

    By:  

/S/ ROGER C. HOCHSCHILD

Name:   Eric F. Grossman     Name:   Roger C. Hochschild Title:   Managing
Director     Title:   President and Chief Operating Officer Date:   February 11,
2010     Date:   February 11, 2010

 

10



--------------------------------------------------------------------------------

Exhibit A

 

SUPREME COURT OF THE STATE OF NEW YORK      

COUNTY OF NEW YORK

 

           :    MORGAN STANLEY,      :    Index No. 603017/08   Plaintiff    :
        :    Justice Barbara R. Kapnick                 -against-      :        
:         :    STIPULATION OF      :    DISCONTINUANCE DISCOVER FINANCIAL
SERVICES,      :    WITH PREJUDICE      :      Defendant    :        

:

 

  

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel for
the parties that, whereas no party hereto is an infant or incompetent person for
whom a committee has been appointed and no person not a party to this action has
an interest in the subject matter of this action, this action hereby is
discontinued with prejudice, and without costs to either party as against the
other.



--------------------------------------------------------------------------------

Dated:   New York, New York   February 11, 2010

 

  CRAVATH, SWAINE & MOORE LLP     BARTLIT BECK HERMAN PALENCHAR & SCOTT LLP By:
 

 

       

Evan R. Chesler

Daniel Slifkin

825 Eighth Avenue

New York, NY 10019-7475

Telephone: (212) 474-1000

Facsimile:  (212) 474-3700

   

Philip S. Beck

Chris Lind

Hamilton H. Hill

Andrew C. MacNally

54 West Hubbard Street, 3rd Floor

Chicago, IL 60610

      Telephone: (312) 494-4400 Attorneys for Plaintiff Morgan Stanley    
Facsimile:  (312) 494-4440       HOGUET NEWMAN REGAL & KENNEY, LLP       By:  

 

     

John J. Kenney

Joshua D. Rievman

Helene R. Hechtkopf

10 East 40th Street

New York, New York 10016

      Telephone: (212) 689-8808       Facsimile:  (212) 689-5101       Attorneys
for Defendant Discover Financial Services



--------------------------------------------------------------------------------

Exhibit B

 

SUPREME COURT OF THE STATE OF NEW YORK      

APPELLATE DIVISION: FIRST DEPARTMENT

 

           :    MORGAN STANLEY,      :    Index No. 603017/08  
Plaintiff-Respondent    :         :         :                    -against-     
:         :    STIPULATION      :    WITHDRAWING DISCOVER FINANCIAL SERVICES,  
   :    APPEAL      :      Defendant-Appellant    :        

:

 

  

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel for
Morgan Stanley and Discover Financial Services (“Discover”), that Discover’s
appeal from an Order of the Supreme Court of the State of New York, New York
County (Kapnick, J.) dated March 6, 2009 and entered in the New York County
clerk’s office on March 11, 2009, which granted Morgan Stanley’s motion for an
attachment, is withdrawn with prejudice.

IT IS FURTHER STIPULATED AND AGREED that this document may be submitted in
counterparts and that a facsimile signature shall have the same effect as an
original signature.



--------------------------------------------------------------------------------

Dated: New York, New York

            February 11, 2010

 

    CRAVATH, SWAINE & MOORE LLP       BARTLIT BECK HERMAN PALENCHAR & SCOTT LLP
By:  

 

       

Evan R. Chesler

Daniel Slifkin

825 Eighth Avenue

New York, NY 10019-7475

Telephone: (212) 474-1000

Facsimile:  (212) 474-3700

 

   

Philip S. Beck

Chris Lind

Hamilton H. Hill

Andrew C. MacNally

54 West Hubbard Street, 3rd Floor

Chicago, IL 60610

Telephone: (312) 494-4400

Attorneys for Plaintiff Morgan Stanley     Facsimile:  (312) 494-4440      
HOGUET NEWMAN REGAL & KENNEY, LLP       By:  

 

     

John J. Kenney

Joshua D. Rievman

Helene R. Hechtkopf

10 East 40th Street

New York, New York 10016

Telephone: (212) 689-8808

Facsimile:  (212) 689-5101

      Attorneys for Defendant Discover Financial Services



--------------------------------------------------------------------------------

Exhibit C

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

 

 

MORGAN STANLEY,

Plaintiff                        

 

-against-

 

DISCOVER FINANCIAL SERVICES,

 

Defendant                    

 

 

:

:

:

:

:

:

:

:

:

:

:

:

  

 

Index No. 603017/08

 

Justice Barbara R. Kapnick

 

 

NOTICE OF SETTLEMENT

OF ACTION PURSUANT TO

CPLR 2104

PLEASE TAKE NOTICE that the parties have reached a settlement with respect to
the disputed issues in this action. The terms of that settlement are embodied in
a private settlement agreement between the parties dated February 11, 2010. One
of the terms of that agreement provides for the filing of a Stipulation of
Discontinuance with Prejudice, and said Stipulation of Discontinuance with
Prejudice will be filed at the same time that this Notice of Settlement is
filed. Another term of the agreement is that its other terms remain
confidential.



--------------------------------------------------------------------------------

Dated: New York, New York

            February 11, 2010

 

CRAVATH, SWAINE & MOORE LLP       BARTLIT BECK HERMAN PALENCHAR & SCOTT LLP By:
 

 

       

Evan R. Chesler

Daniel Slifkin

825 Eighth Avenue

New York, NY 10019-7475

Telephone: (212) 474-1000

Facsimile:  (212) 474-3700

   

Philip S. Beck

Chris Lind

Hamilton H. Hill

Andrew C. MacNally

54 West Hubbard Street, 3rd Floor

Chicago, IL 60610

Telephone: (312) 494-4400

Attorneys for Plaintiff Morgan Stanley     Facsimile:  (312) 494-4440     HOGUET
NEWMAN REGAL & KENNEY, LLP       By:  

 

     

John J. Kenney

Joshua D. Rievman

Helene R. Hechtkopf

10 East 40th Street

New York, New York 10016

Telephone: (212) 689-8808

Facsimile:  (212) 689-5101

      Attorneys for Defendant Discover Financial Services